Bridget Psarianos (AK Bar No. 1705025)
Suzanne Bostrom (AK Bar No. 1011068)
Brook Brisson (AK Bar No. 0905013)
Brian Litmans (AK Bar No. 0111068)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
bpsarianos@trustees.org
sbostrom@trustees.org
bbrisson@trustees.org
blitmans@trustees.org

Attorneys for Plaintiffs

                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA

 SOVEREIGN IÑUPIAT FOR A                        Case No. 3:20-cv-00290-SLG
 LIVING ARCTIC, et al.,

                           Plaintiffs,

                           v.

 BUREAU OF LAND
 MANAGEMENT, et al.,

                       Defendants,

 and

 CONOCOPHILLIPS ALASKA, INC.,

                  Intervenor-Defendant.

                       NOTICE REGARDING TRANSCRIPTS
       (Fed. R. Appellate Procedure 10(b)(1)(B) and Ninth Circuit Rule 10-3.1(c))


Notice re: Transcripts
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                              Page 1 of 3


          Case 3:20-cv-00290-SLG Document 57 Filed 02/09/21 Page 1 of 3
       Plaintiffs Sovereign Iñupiat for a Living Arctic, Alaska Wilderness League,

Defenders of Wildlife, Northern Alaska Environmental Center, Sierra Club, and The

Wilderness Society (collectively “SILA”) provide notice pursuant to Federal Rule of

Appellate Procedure 10(b)(1)(B) and Ninth Circuit Rule 10-3.1(c) that no transcripts will

be ordered for the pending appeal, Case No. 21-35085. There were no oral proceedings in

the District Court; as a result, all parties agree that no transcripts are necessary.

       Respectfully submitted, this 9th day of February, 2021.

                                            s/ Bridget Psarianos
                                            Bridget Psarianos (AK Bar No. 1705025)
                                            Suzanne Bostrom (AK Bar No. 1011068)
                                            Brook Brisson (AK Bar No. 0905013)
                                            Brian Litmans (AK Bar No. 0111068)
                                            TRUSTEES FOR ALASKA

                                            Attorneys for Plaintiffs




Notice re: Transcripts
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                                       Page 2 of 3


         Case 3:20-cv-00290-SLG Document 57 Filed 02/09/21 Page 2 of 3
                                  Certificate of Service


       I certify that on February 9, 2021, I caused a copy of the NOTICE REGARDING
TRANSCRIPTS to be electronically filed with the Clerk of the Court for the U.S.
District Court of Alaska using the CM/ECF system, which will send electronic
notification of such filings to the attorneys of record in this case. Attorneys of record not
registered in the CM/ECF system for this case will be served via electronic mail.

                                                  s/ Bridget Psarianos
                                                  Bridget Psarianos




Notice re: Transcripts
Sovereign Iñupiat for a Living Arctic v. Bureau of Land Management
Case No. 3:20-cv-00290-SLG                                                     Page 3 of 3


        Case 3:20-cv-00290-SLG Document 57 Filed 02/09/21 Page 3 of 3
